Citation Nr: 0411233	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for right knee disability as 
secondary to the service-connected degenerative arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 


FINDING OF FACT

The veteran developed arthritis of the right knee as a result of 
his service-connected left knee arthritis disability.


CONCLUSION OF LAW

Right knee arthritis was incurred as the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duties to notify and to assist 
claimants in the development of their claims.  First, the VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  
In this regard, VA will inform the veteran of which information 
and evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his behalf.  
Second, the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.  In general, 
the VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  In 
light of the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist would 
serve no useful purpose.  A remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran maintains that he has right knee arthritis due to the 
wear and tear caused by his service-connected left knee arthritis 
disability.  He asserts that he is therefore entitled to service 
connection for right knee disability on a secondary basis.

The veteran's service medical records reveal that the veteran 
twisted his left knee while playing basketball in February 1970.  

The veteran submitted a claim for service connection for a left 
knee disability in October 1971.  Included with the claim was a 
statement from a private physician indicating that he had seen the 
veteran earlier that month for a sprain of the left knee with 
possible torn medial meniscus.  On VA examination in November 
1971, the veteran reported that he originally sprained his left 
knee during service and that his left knee had flared-up several 
times since then.  The diagnosis was chronic sprain of the left 
knee with history of effusion and aspiration times two.  By rating 
action in December 1971, the veteran was granted service 
connection and a 10 percent rating for chronic sprain of the left 
knee.

A March 1989 private MRI of the knees revealed that the veteran 
had chronic anterior cruciate insufficiency and osteoarthritic 
changes of the left knee, and that the veteran had degenerative 
changes of the medial and lateral meniscus and chondromalacia of 
the right patella.  The right knee MRI report indicated that the 
veteran had had a twisting injury of the right knee in March 1989.

In June 1989, the veteran underwent partial medial and lateral 
meniscectomy of the left knee.  The surgical report notes that the 
veteran sustained trauma to the left knee while in service.

A May 1994 private medical record from T.E.G., M.D., notes that 
the veteran reported injuring his left knee in October 1992 and 
again in May 1994.  Dr. G. stated that he originally saw the 
veteran in March 1989, and at that time the veteran had anterior 
cruciate ligament tear, medial and lateral meniscus pathology, and 
also some post-traumatic arthritis of the right knee.  The veteran 
underwent left knee arthroscopic debridement with left knee high 
tibial proximal osteotomy, and anterior cruciate ligament 
reconstruction in June 1994.     

Private medical records reveal that the veteran experienced a 
right knee injury at work in March 2000 when a heavy box fell on 
it.  He had an arthroscopy and had meniscal tears debrided after 
that injury.  The veteran again injured his right knee in August 
2000 when he tripped over a cable and his right knee stuck the 
floor.  An MRI showed bony fragments and a meniscal tear.  The 
veteran underwent a repeat arthroscopy of the right knee in 
October 2000.  A February 2001 record indicates that the veteran 
had bilateral knee arthritis.

The veteran submitted a July 2001 letter from a physical 
therapist.  She noted that the veteran injured his right knee in 
April and again in August of 2000.  She said that the right knee 
injury naturally caused more weight bearing stress in the left 
knee due to compensation.  Then because of increased left knee 
pain the compensatory mechanism had been shifted to the right 
knee.  She finally noted that the situation had slowed recovery, 
and had added to edema, pain, and deterioration of the right knee.


In a July 2001 letter from T.E.G., M.D., stated that he was an 
orthopedic surgeon who had provided the veteran care for both of 
his knees.  Dr. G. asserted that over the course of time the 
arthritis in the veteran's left knee had had some effects on the 
veteran's gait and caused additional stress on his right knee.  He 
noted that the veteran had developed progressive arthritis in his 
right knee which had required arthroscopic debridement and 
meniscectomy.  Dr. G. reported that the veteran was now faced with 
a need for knee replacements as a result of his arthritis.  It was 
Dr. G's opinion that the veteran's right knee deterioration was in 
part accelerated by the change in his gait and the effects of his 
left knee arthritis placing additional stress on his right knee, 
which had progressively deteriorated as well. 

On VA examination in March 2002, the examiner gave a history of 
the veteran's right knee disabilities.  The diagnoses included 
bilateral osteoarthritis of the knees.  The examiner noted 
straining injury while running in service, with a possible 
dislocated patella, resolved with soft tissue treatment (left 
knee).  The veteran reported a twisting injury of the left knee 
while playing basketball in 1972.  The examiner noted industrial 
injury of the left knee resulting in an arthroscopy and an 
additional operation, namely a proximal tibial osteotomy and ACL 
reconstruction, and arthroscopy of the right knee for industrial 
injuries of March 2000 with history of torn meniscal cartilages 
supplied by the veteran.  The VA examiner reiterated that the 
veteran did have a left knee injury while in service.  He noted 
that the right knee was injured subsequently and was covered under 
several industrial claims.  It was the examiner's opinion that it 
was more probable than not that the pre-existing left knee problem 
did not result in difficulties with the veteran's right knee.

Subsequent to the March 2002 VA orthopedic examination, the 
veteran submitted an April 2001 statement from R.P.H., M.D.  Dr. 
H. stated that he had reviewed the veteran's extensive records.  
He noted that the veteran had significant arthroscopic evidence of 
osteoarthritis and degenerative chondromalacia of his knees prior 
to the March and August 2000 injuries to his right knee.  Dr. H. 
was of the opinion that the osteoarthritis of the knees was not 
caused by the veteran's industrial injuries. 


The veteran was afforded another VA examination in August 2003.  
The examiner thoroughly reviewed the veteran's medical records and 
was of the opinion that the veteran's current right knee 
disability was due to post service right knee trauma, as well as 
to aggravation from left knee disability which was not related to 
the veteran's in-service left knee injury.  He stated that the 
veteran did not have a right knee injury while in service.  He 
noted that left knee surgeries after service more probably than 
not affected the right knee and it's degenerative change to the 
right meniscal cartilages.  The examiner then went on to state 
that it was his opinion that it was not more probable than not 
that the veteran's right knee disability was approximately due to 
or the result of service-connected left knee disability.  He 
further stated that it was his opinion on a more probable than not 
basis that the veteran's right knee injuries were caused primarily 
by activity, other than being in service.  He finally stated that 
he did not see any crossover between the left and right knee.  He 
attributed the veteran's left knee condition to post service 
injuries and not to his activities in service.

The veteran, his spouse and son testified before a RO hearing 
officer in August 2003.  The veteran stated that he had 
instability of the left knee ever since his in-service injury.  He 
asserted that he favored his left leg ever since service.  He 
pointed out that he had had arthritis in his right knee in 1989, 
prior to his industrial injuries.  The veteran also pointed out 
that doctors have tied together his right knee disability to his 
service-connected left knee disability. 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement to 
service connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current disability 
is proximately due to or the result of a service-connected 
disability.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case the evidence clearly shows that the veteran injured 
his left knee during service.  It further shows that he reinjured 
that knee in the same manner soon after service.  At that time, 
the veteran reported that his left knee had chronic flare-ups 
since the in-service injury.  The private medical records also 
indicate that the veteran had right knee degenerative changes in 
March 1989, prior to any of the veteran's post service industrial 
injuries to the left and right knees.  Additionally, a physical 
therapist and two private physicians have expressed the opinion 
that the veteran's right knee disability was caused, or aggravated 
by, the veteran's left knee disability.  One of the private 
physicians specifically stated that the veteran's right knee 
disability existed prior to the post service industrial injuries 
and that the veteran's right knee arthritis was due to aggravation 
from his service-connected left knee disability.  The Board has 
considered the opinions of the VA physician that the veteran's 
current right knee disability is unrelated to service or to the 
veteran's service-connected left knee disability.  However, 
considering that two private physicians and a physical therapist 
have indicated a relationship between the veteran's right knee 
disability and the veteran's service-connected left knee arthritis 
disability, and considering that one of the private physicians was 
the veteran's orthopedist who had treated the veteran's knees for 
many years, the Board finds that the relevant credible medical 
evidence is at least in equipoise as to whether the veteran's 
current right knee arthritis disability was caused or aggravated 
by the veteran's service-connected left knee disability.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (West 2003); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  Accordingly, entitlement to service connection for 
right knee arthritis as secondary to a service-connected left knee 
arthritis disability is granted.



ORDER

Service connection for right knee arthritis as secondary to the 
service-connected degenerative arthritis of the left knee is 
granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



